Citation Nr: 1119382	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for traumatic brain injury.  

3.  Entitlement to an increased evaluation for mechanical low back pain, currently rated as 40 percent disabling.  

4.  Entitlement to an increased evaluation for atrial fibrillation, currently rated as 10 percent disabling.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral leg damage, inner thigh with left leg shortening, including as secondary to service-connected low back pain.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.  

This appeal arises from August 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims folder the Board determined that further development is required.  In December 2010, the Veteran, who presently has a combined 80 percent service connected disability evaluation, informed VA he was applying for Social Security benefits.  His medical records collected in support of his claim for Social Security benefits may be relevant to his VA claims.  As such, it will be necessary to remand this appeal in order to obtain the Veteran's records from the Social Security Administration.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this regard, it does not appear the Veteran has been recently examined to ascertain whether his combined service-connected disabilities rendered him unemployable.  Therefore, the Veteran also should be afforded a VA examination and another medical opinion obtained addressing whether his service-connected disabilities render him unemployable.  

With respect to the Veteran's back disability, there remains some question as to the extent of the disability contemplated by "mechanical low back pain."  This should be clarified on examination.  

Under the circumstances described above, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health care providers who have treated him since September 2010 for hypertension, traumatic brain injury, low back pain, atrial fibrillation, or bilateral leg damage.  Obtain copies of pertinent treatment records identified by the Veteran.  

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  

3.  The Veteran should be afforded a VA examination to determine if his service-connected disabilities render him unemployable.  The claims folder should be made available to the examiner for review before the examination.  The examiner is also asked to determine how many episodes of atrial fibrillation per year the Veteran has had, and to provide a rationale for any opinion expressed.  

4.  The Veteran should be afforded a VA examination of his "mechanical low back pain" to ascertain its current level of impairment, as well as whether any other currently diagnosed lumbar spine disorder, including degenerative disc disease, may be considered to have had its onset in service and/or is related to the Veteran's service connected "mechanical low back pain."  In any event, to the extent possible, the examiner is asked to specify the symptoms associated with each separately diagnosed back disorder, and if it is not possible to make that distinction, to so state.  The claims file should be provided to the examiner to ensure the Veteran's pertinent medical history is understood, and a full rationale for any opinion expressed is requested.   

5.  If the benefits sought on appeal remain denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




